     BESS M. BREWER, #100364
1    LAW OFFICE OF BESS M. BREWER
     P.O. Box 5088
2    Sacramento, CA 95817
     Telephone: (916) 385-7517
3
4    Attorney for Plaintiff
5
6
7
                                 IN THE UNITED STATES DISTRICT COURT
8
                                   EASTERN DISTRICT OF CALIFORNIA
9
10   ANGELA RIOUX                              )       Case No. 18-cv-00233 AC
11                                             )
                                               )       PROPOSED ORDER EXTENDING
12                  Plaintiff,                 )       PLAINTIFF’S TIME TO FILE
                                               )       SUMMARY JUDGEMENT MOTION TO
13                                             )       FEBRUARY 5, 2019
     v.                                        )
14                                             )
     COMMISSIONER OF SSA                       )
15                                             )
                    Defendant.                 )
16                                             )
                                               )
17
18
19                                        PROPOSED ORDER

20          PURSUANT TO THE STIPULATION, IT IS SO ORDERED that Plaintiff’s time to file her
21   summary judgment motion is hereby extended to February 5, 2019.
22
23   DATED: January 23, 2019

24
25
26
27
28

                                                   1
